On Rehbauing.
Manning, J.
As the organ of the court in Desobry v. Tete, 31 Ann . 819, after reciting the conflicting decisions of the State and U. S. Circuit courts upon the interpretation of the Bankrupt Act touching the discharge of fiduciary obligations, I said—-“the words ‘while acting in any fiduciary capacity,’ employed in the act of 1867, will be construed in each State with reference to its own legislation, andjdie present contrariety of opinion will doubtless continue until a decision of the 1J, S. Supreme Court shall have definitively settled their interpretation.”
Since the first opinion in this case was rendered in May of last year that court has definitely settled the interpretation of those words in the decision cited in the opinion just read. It is a federal question, and 1 accept the determination of it as binding.
But I have not the shadow of a doubt that the scheme for placing the title of this property in Mrs. Briscoe was concocted and carried, out as detailed in the opinion I read on the first hearing of this case, and I can only deplore that the arm of the law which ought to be strong enough to shatter such schemes is made powerless by the shield thus imposed for their protection.